November 8, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        LBX LIGHTING, INC., Appellant

NO. 14-16-00419-CV                           V.

   ESMAT F. SIDAROS D/B/A THE HOUSE OF CHANDELIERS & HOME
                       ACCENTS, Appellee
                ________________________________

     Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on February 8, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.